DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending
Claims 4, 8, 11 and 13 are currently amended
Claims 1-22 are rejected

Terminal Disclaimer
The terminal disclaimer filed on 04/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10499679 has been reviewed, but is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:  the instant application case filing date is incorrect.

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 4 states “processing system;; and”.  Remove second ‘;’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "an electrochemical cleaning control signal” on line 3.  It is unclear whether Applicant is referring to the same ‘a sensor cleaning control signal’ as recited on line 7 of claim 11, or a different cleaning control signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-22 of the current application 16/050476 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application 15/723809.  Additionally, claims 1-22 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 21-22, 25, 27-28, 30-34, 36 and 38-39 of Application No. 14/875144.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the current application (16/050476) discloses a control system for controlling water in a food processing system including an electrode (sensor), a logic processor, a user and signals.  Also, the dependent claims 2-22 disclose at least a 
Claim 1 of the co-pending application (15/723809) discloses a control system for controlling water in a food processing system including at least one sensor, a produce handling device, a logic processor, a wash solution, a human machine interface, a user and signals.  Also, the dependent claims 2-20 disclose at least one pump, a fouling control device, a set of filters along with additional details.
This is a nonstatutory double patenting rejection. In addition, the two applications are obvious variations of each other because they disclose similar details as mentioned above.
Patented claim 21 of application (14/875144) discloses a very similar food processing system including at least one sensor, a wash solution, pumps and various signals.  Also, dependent claims 22, 25, 27-28, 30-34, 36 and 38-39 disclose similar details with that of the current application (15/723809) including a controller, various valves and signals.
This is a nonstatutory double patenting rejection. In addition, the two applications are obvious variations of each other because they disclose similar details as mentioned above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tretheway et al. (US 2011/0079520 A1) (hereinafter “Tre”).

Regarding Claim 1:
	Tre teaches a sensor control system of a food processing system (see FIG. 1, a liquid treatment system 10) (see FIG. 2, sensors 40, 42, 54 and 56) (see paragraphs 16, 17, 21, 31, 35-36, 55 and 69), comprising:
	A logic processor (see FIG. 2, a control unit 26, and a controller 60 further including a processor 70 and a control program 72) operatively coupled to an electrode (see FIG. 2, electrodes 28) (see paragraphs 55 and 62-63) and configured to:
		Receive a sensor signal from the electrode (see paragraphs 59-60 and 62-63 – “…the program 72 will read various parameters of the process including the electrode current from current sensors 54, the electrode voltage from voltage sensing 
		Generate an electrochemical cleaning control signal for the electrode to interact with the water to electrochemically clean the electrode based upon a user input signal (see paragraphs 8, 10, 13, 16, 21, 43, 59 and 62-63 – “…user input device which may be a keyboard or other means known in the art.”) (Examiner’s note:  Examiner is broadly interpreting ‘electrochemically clean the electrode’ to include change/modify/alter a current, voltage, and/or a reverse polarity of the electrodes.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sensor control system of Tre to have the control unit 26 and the controller 60 further including the processor 70 and the control program 72 generate an electrochemical cleaning control signal based upon a user input signal to further electrochemically clean the electrodes as water is flowing through the electrodes for water purification purposes (see paragraphs 57-60 and 62-63 – “…the 
	Similar analysis/rejection applies to independent claims 5 and 11, and corresponding dependent claims 2-4, 6-10 and 12-22 are also rejected for similar reasons as independent claim 1.


Other References Considered
Kodera (US 4,427,772) teaches an apparatus having automatic calibration for determining hydrogen peroxide concentration.

Herdt et al. (US 2012/0000488 A1) teaches a control system and method of use for controlling concentrations of electrolyzed water in CIP applications.



Response to Arguments
Applicant's arguments filed 04/21/2021 in the Pre-Brief Conference have been fully considered and are persuasive, as a result, the previous 102 and 103 rejections has been withdrawn.  However, a new 103 rejection is made (see above).
A new claim objection regarding claim 5 is made (see above).
The previous double patenting rejection is still maintained since the filing of the terminal disclaimer has been disapproved (see above).
A new 112(b) claim rejection regarding claim 21 is made (see above).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773